

114 S821 IS: BPA in Food Packaging Right to Know Act
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 821IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mrs. Feinstein (for herself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish requirements with respect to bisphenol A.
	
 1.Short titleThis Act may be cited as the BPA in Food Packaging Right to Know Act.
		2.Requirements with
			 respect to bisphenol A
			(a)Regulation of
			 containers composed of bisphenol A
				(1)Safety
 assessment of products composed of BPANot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall issue a revised safety assessment for food containers composed, in whole or in part, of bisphenol A, taking into consideration different types of such food containers and the use of such food containers with respect to different foods, as appropriate.
				(2)Safety
 standardThrough the safety assessment described in paragraph (1), and taking into consideration the requirements of section 409 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348) and section 170.3(i) of title 21, Code of Federal Regulations, the Secretary shall determine whether there is a reasonable certainty that no harm will result from aggregate exposure to bisphenol A through food containers or other items composed, in whole or in part, of bisphenol A, taking into consideration potential adverse effects from low dose exposure, and the effects of exposure on vulnerable populations, including pregnant women, infants, children, the elderly, and populations with high exposure to bisphenol A, including workers who are exposed through production practices or handling of final products.
				(3)Application of
 safety standard to alternativesThe Secretary shall use the safety standard described in paragraph (2) to evaluate the proposed uses of alternatives to bisphenol A.
				(b)Container
			 labeling
				(1)In
 generalSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
					
 (z)If its container is composed, in whole or in part, of bisphenol A, unless the label includes the following statement: This food packaging contains BPA, an endocrine-disrupting chemical, according to the National Institutes of Health...
				(2)Effective
 dateThe amendment made by paragraph (1) shall take effect 180 days after the date of enactment of this Act.
				(c)Savings
 provisionNothing in this section (or the amendments made by this section) shall affect the right of a State, political subdivision of a State, or Indian tribe to adopt or enforce any regulation, requirement, liability, or standard of performance that is more stringent than a regulation, requirement, liability, or standard of performance under this section or that—
 (1)applies to a product category not described in this section; or
 (2)requires the provision of a warning of risk, illness, or injury associated with the use of food containers composed, in whole or in part, of bisphenol A.
 (d)DefinitionFor purposes of this section—
 (1)the term container includes the lining of a container; and
 (2)the term food has the meaning given that term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).